NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                      Argued July 10, 2013
                                      Decided July 16, 2013

                                              Before

                              WILLIAM J. BAUER, Circuit Judge 

                              JOHN DANIEL TINDER, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 13‐1510

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Eastern District of Wisconsin.

       v.                                          No. 2:12‐cr‐00193‐RTR‐1

CLAUDIE WEBSTER,                                   Rudolph T. Randa,
    Defendant‐Appellant.                           Judge.

                                            O R D E R

     Claudie Webster pleaded guilty to robbery affecting interstate commerce, 18 U.S.C. § 1951.
The  district  court  calculated  a  Guidelines  range  of  151  to  188  months’  imprisonment  and
sentenced Webster to 151 months.  On appeal Webster argues that the court committed several
procedural errors: failing to address two of his mitigating arguments, relying on extraneous
and controversial subject matter, and placing undue import on the Guidelines range.  We
affirm the sentence.

    In May 2012, Webster and Tonya Lowe decided to rob a pharmacy in Milwaukee in order
to obtain oxycodone products.  They recruited three other participants: Willie Barnes, James
Watson, and Derrick Roundtree.  They decided that Barnes and Roundtree would commit the
robbery  and  that  Webster  and  Watson  would  be  the  getaway  drivers.    Webster  provided
Barnes with a gun to use during the robbery.  Inside the pharmacy Lowe acted as a lookout
No. 13‐1510                                                                                    Page 2

while Barnes and Roundtree leapt over the pharmacy counter, ordered the head pharmacist
to  open  the  drug  safe  and  give  them  all  of  the  oxycodone  products,  and  forced  the  other
pharmacists  to  the  floor.    Roundtree  brandished  the  gun  during  the  robbery.    The  head
pharmacist put oxycodone, Percocet, and Oxycontin pills into a bag. Barnes and Roundtree
then fled out the rear door of the pharmacy; Lowe walked out the front door and got into
Webster’s car.
 
     The police arrived quickly and chased Barnes and Roundtree, who threw the gun and the
bag  of  drugs  on  the  ground.    (Both  the  gun  and  drugs  were  recovered  by  the  officers.)
Roundtree was arrested and confessed, describing each person’s role in the robbery.  Barnes
escaped;  Webster  and  Lowe  picked  him  up  a  short  distance  away  from  the  pharmacy. 
Webster, Barnes, Lowe, and Watson were all arrested within the next week. Each participant
confessed to the robbery and pointed to Webster as a main planner and recruiter.  Webster
initially denied involvement in the robbery but later confessed.

     After Webster pleaded guilty, a probation officer prepared a presentence report noting
that  Webster  is  a  career  offender,  see  U.S.S.G.  §  4B1.1,  and  calculated  his  Guidelines
imprisonment range as 151 to 188 months.  Webster submitted a sentencing memorandum
requesting a below‐range sentence of 96 months and asking the district court to consider his
difficult childhood.  Webster also argued that, because he has never spent more than three
consecutive years in prison, an eight‐year sentence would be substantial enough to deter him
from future criminal activity.  Finally, Webster argued that, because his accomplices already
had received sentences far below 151 months, a within‐Guidelines sentence for him would be
unfairly disproportionate.1  The government requested a 151‐month sentence. 

     At  sentencing  Judge  Randa  adopted  the  probation  officer’s  Guidelines  calculation  of
151 to 188 months but acknowledged that, although the Sentencing Guidelines are “the law
of the land” and reflect “over two‐and‐a‐half decades of sentencing wisdom,” they are “not
mandatory.”    The  judge  also  discussed  the  sentencing  factors  under  18  U.S.C.  §  3553(a),
focusing  on  the  serious  nature  of  the  offense,  the  long‐term  psychological  effects  on  the



       1
             Three  of  Webster’s  accomplices—Barnes,  Lowe,  and  Watson—pleaded  guilty  to
robbery affecting interstate commerce and were sentenced by Judge Randa in the Eastern
District of Wisconsin.  See United States v. Watson, No. 12‐Cr‐134 (E.D. Wis. Jan. 25, 2013) (51
months); United States v. Lowe, No. 12‐Cr‐134 (E.D. Wis. Jan. 25, 2013) (46 months); United States
v. Barnes, No. 12‐Cr‐134 (E.D. Wis. Dec. 20, 2012) (63 months).  Roundtree, the last accomplice,
was convicted in Wisconsin state court of armed robbery with use of force, see WIS.  STAT.
943.32(2), and sentenced to 24 months’ imprisonment.  See State v. Roundtree, No. 2012CF002453
(Wis. Cir. Ct. Dec. 19, 2012).
No. 13‐1510                                                                                         Page 3

victims,  and  Webster’s  extensive  criminal  history,  including  convictions  for  burglary  and
battery, and several convictions for theft and drug possession.  Judge Randa then weighed in
Webster’s favor his difficult childhood and his good relationships with his children. The judge
then said: 

        You know, the Good Book says “When I was a child I thought as a child, but
    when I became a man I thought as a man.”  And that’s the way it is.  You got to do
    it.  You got to grow out of that stuff.  Everybody gets bum raps.  Life is difficult. 

       You  know,  I  just  read  a  book  by  a  guy  named  Viktor  Frankl.  He  was  in  a
    concentration camp for four years.  He’s a psychiatrist.  And he said there are two
    types of people in this world regardless of whether you’re intelligent, whether
    you’re wealthy, whether you come from this group, that group, or another group,
    there are two types of people in the world.  There are decent people and there are
    indecent people. You’re either one or the other. You can’t be in between. You got
    to make choices.  And that’s what the Government was talking about.  Choices are
    made along the way.  I think it was the Government that said that.  Choices were
    made along the way, and now you got to be responsible for those choices.

       So  here  I  am  a  Judge,  I’ve  been  being  this  for  38  years.    And  [the  defense
    attorney] has got great . . . belief in your potential.  And I do, too.  But from what
    I’ve been saying, you kind of get the drift, that you have to take responsibility for
    your actions, one; and two, when you get here, it’s kind of Old Testament type of
    stuff; eye for an eye, tooth for a tooth, which is bundled up in the phrase “You do
    the crime you got to do the time.” 

Finally the judge concluded that, in Webster’s case, “the Guidelines got it just about right” and
sentenced him to 151 months.  Webster appeals the sentence. 

     Webster first contends that the district court ignored two of his mitigating arguments and
thus committed procedural error.  According to Webster, Judge Randa failed to address his
contentions that (1) an eight‐year sentence would be sufficient since he has never spent more
than three consecutive years in prison, and (2) his sentence should be proportionate to those
of his accomplices, the longest being 63 months.

     The  record  shows  that  the  district  court  did  not  ignore  Webster’s  argument  that  the
minimal  amount  of  time  he  spent  in  prison  for  his  prior  convictions  justifies  a  below‐
Guidelines sentence; in fact, Judge Randa considered Webster’s convictions and decided that,
to the contrary, they weighed strongly against him, see United States v. Jackson, 547 F.3d 786,
794–95 (7th Cir. 2008) (rejecting contention that district court had failed to consider argument
No. 13‐1510                                                                                          Page 4

that defendant’s youth was mitigating factor, since court did consider youth of defendant but
decided that “unfortunately . . . it happens to cut against him in this case”).  After detailing
Webster’s extensive criminal history, the judge told him that he must “grow out of that stuff.” 
(Webster, who is 33, burglarized a home at age 10 and, since then, has accumulated 16 more
adult  or  juvenile  convictions.)  In  the  court  system,  the  judge  continued,  “everybody’s
responsible for their own behavior” and Webster should have made better choices starting at
least a decade ago when he had “an understanding . . . of what’s right and what’s wrong.”  The
court acted within its discretion by giving significant weight to Webster’s criminal history and
concluding that “the Guidelines got it just about right” in his case, see United States v. Reibel,
688 F.3d 868, 872 (7th Cir. 2012) (“[S]entencing judges have discretion over how much weight
to give a particular factor.”). 

     Nor did the district court err by not commenting on Webster’s argument that a below‐
Guidelines sentence was necessary to avoid a sentencing disparity.  A sentencing judge need
not address arguments that are stock or obviously lacking merit.  See United States v. Patrick,
707 F.3d 815, 818–19 (7th Cir. 2013); United States v. Vidal, 705 F.3d 742, 744 (7th Cir. 2013);
United States v. Runyan, 639 F.3d 382, 383–84 (7th Cir. 2011); United States v. Cunningham, 429
F.3d 673, 678 (7th Cir. 2005).  And Webster’s argument is frivolous.  District courts are required
to  consider  “the  need  to  avoid  unwarranted  sentence  disparities  among  defendants  with
similar  records  who  have  been  found  guilty  of  similar  conduct.”  18  U.S.C.  §  3553(a)(6). 
Webster complains that he was treated more harshly than his codefendants, but this court has
made  clear  that  §  3553(a)(6)  is  applicable  only  if  the  sentencing  court  is  “presented  with
disparate sentences not among codefendants or coconspirators but among judges or districts.”
United States v. Scott, 631 F.3d 401, 405 (7th Cir. 2011) (emphasis added); see United States v.
Grigsby,  692  F.3d  778,  792  (7th  Cir.  2012).    Thus,  although  Judge  Randa  had  discretion  in
evaluating the § 3553(a) factors to compare the sentences of Webster and his accomplices, the
judge  was  not  required  to  do  so.  See  Grigsby,  692  F.3d  at  792;  United  States  v.  Bartlett,  567
F.3d 901, 908 (7th Cir. 2009).  Moreover, because the Sentencing Guidelines are designed to
treat  similarly‐situated  offenders  similarly,  a  within‐Guidelines  sentence—such  as
Webster’s—“‘necessarily’ complies with § 3553(a)(6).” Bartlett, 567 F.3d at 908; see United States
v. Matthews, 701 F.3d 1199, 1205 (7th Cir. 2012); United States v. Boscarino, 437 F.3d 634, 638 (7th
Cir. 2006).  Finally, in the district court Webster conceded, through counsel, that his extensive
criminal history differentiates him from his accomplices and thus “he should receive a greater
prison term.”  Judge Randa agreed and, considering Webster’s prior convictions, concluded
that a within‐Guidelines sentence is appropriate. 

     Webster also argues that Judge Randa erred by discussing extraneous and controversial
subject matter, specifically commenting that all persons are either “decent” or “indecent,”
referencing the Old Testament, and stating that the expression “eye for an eye, tooth for a
tooth” “is bundled up in the phrase ‘You do the crime you got to do the time.’”  But a review
No. 13‐1510                                                                                   Page 5

of the sentencing transcript shows that Judge Randa made these statements in the context of
telling Webster that he must take responsibility for his bad choices.  These comments fall short
of the “litany of inflammatory remarks,” United States v. Figueroa, 622 F.3d 739, 744 (7th Cir.
2010), that might have undermined the court’s explanation for Webster’s sentence, see United
States v. Trujillo‐Castillon, 692 F.3d 575, 577, 579 (7th Cir. 2012) (vacating sentence where the
judge appeared to rely on defendant’s Cuban heritage at sentencing); Figueroa, 622 F.3d at
743–44 (vacating sentence where the judge’s remarks about Adolph Hitler, Hugo Chavez, and
Mexico’s relation to drug trade undermined stated basis for sentence); United States v. Smith,
400 F. App’x 96, 98–100 (7th Cir. 2010) (vacating sentence where the judge’s comments that the
defendant  was  “ruining  Mexico”  and  contributing  to  “broader  issues  of  urban  decline”
undermined stated basis for sentence). Compare United States v. Wilson, 383 F. App’x 554, 556–57
(7th Cir. 2010) (affirming sentence where, although this court was “troubled” by the judge’s
extraneous discussion of border violence and the effect of the drug trade on his childhood
neighborhood,  the  hearing  transcript  showed  that  he  based  the  sentence  on  the  §  3553(a)
factors).

      Webster  next  contends  that  the  district  court  impermissibly  presumed  that  a  within‐
Guidelines sentence is reasonable.  But even if it is procedural error for a sentencing judge to
presume the reasonableness of a within‐Guidelines sentence, see Gall v. United States, 552 U.S.
38,  50  (2007),  here  the  judge  applied  no  such  presumption.    After  adopting  the  properly
calculated Guidelines range, the judge proceeded to consider the statutory sentencing factors
in  §  3553(a),  focusing  particularly  on  Webster’s  extensive  criminal  history,  his  difficult
childhood, and the serious nature of the crime.  This discussion demonstrates that the court
meaningfully considered the sentencing factors, which is all it needed to do.  See United States
v. Martinez, 520 F.3d 749, 753 (7th Cir. 2008); United States v. Tahzib, 513 F.3d 692, 695 (7th Cir.
2008).  Webster further contends that Judge Randa’s comments that the Guidelines are “the law
of the land” and reflect “over two and a half decades of sentencing wisdom” show that the
judge erroneously treated the Guidelines as mandatory.  Treating the Guidelines as mandatory
also  would  be  procedural  error,  Matthews,  701  F.3d  at  1203,  but  this  court  has  expressed
skepticism that any sentencing judge could mistakenly believe, seven years after United States
v. Booker, 543 U.S. 220 (2005), that the Guidelines are mandatory. See Matthews, 701 F.3d at 1204. 
Here the judge stated explicitly that the Guidelines are “not mandatory,” making clear that he
did  not  think  he  was  required  to  impose  a  within‐Guidelines  sentence.  Instead  the  judge
properly  treated  the  Guidelines  as  a  starting  point,  analyzed  the  statutory  factors,  and
determined  that,  in  Webster’s  case,  a  within‐Guidelines  sentence  of  151  months  was
appropriate.

     Webster’s final argument fails for similar reasons. He contends that the district judge
failed to articulate how a 151‐month sentence conforms with the statutory requirement that
he “impose a sentence sufficient, but not greater than necessary” to meet the goals set forth in
No. 13‐1510                                                                                 Page 6

18 U.S.C. § 3553(a). But, as Webster recognizes in his brief, sentencing courts are not required
to explicitly say that the sentence being imposed is “sufficient, but not greater than necessary.”
See United States v. Pennington, 667 F.3d 953, 957 (7th Cir. 2012); United States v. Abebe, 651 F.3d
653, 656–57 (7th Cir. 2011); United States v. Tyra, 454 F.3d 686, 687 (7th Cir. 2006). And here, as
discussed  above,  the  judge  calculated  the  proper  Guidelines  range  and  gave  meaningful
consideration to the sentencing factors outlined in § 3553(a).
                                                                                       AFFIRMED.